Citation Nr: 0921016	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  03-05 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for mycosis fungoides 
(cutaneous T-cell lymphoma).

2.  Entitlement to service connection for depression.

3.  Whether new and material evidence has been received to 
reopen claims of entitlement to service connection for pes 
planus, hammer toes, 2nd and 3rd of the left foot, and 
bilateral hallux valgus with ingrown toenails.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to service connection for hammer toes, 2nd 
and 3rd of the left foot.

6.  Entitlement to service connection for bilateral hallux 
valgus with ingrown toenails.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to March 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  An August 2001 rating decision declined the 
Veteran's application to reopen previously denied claims of 
service connection for pes planus, hammer toes, 2nd and 3rd 
of the left toe, and bilateral hallux valgus with ingrown 
toenails.  An August 2003 rating decision denied the Veteran 
entitlement to service connection for depression and mycosis 
fungoides.  In June 2005, the Board remanded the matter for 
additional development.

The issues of entitlement to service connection for mycosis 
fungoides (cutaneous T-cell lymphoma), hammer toes, and 
bilateral hallux valgus with ingrown toenails are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's depression is not related to service, and a 
compensably disabling psychosis was not manifest within one 
year of separation from active duty.


2.  In July 1976, the RO denied entitlement to service 
connection for pes planus, hallux valgus, and hammer toes.  
The Veteran filed a notice of disagreement in August 1976 but 
did not file a timely substantive appeal.

3.  The evidence associated with the claims file subsequent 
to the July 1976 rating decision does raise a reasonable 
possibility of substantiating the claims of entitlement to 
service connection for pes planus, hallux valgus, and hammer 
toes.

4.  The Veteran's current pes planus is related to her active 
military service.


CONCLUSION OF LAW

1.  Depression was not incurred in or aggravated by active 
service, and a psychosis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§  1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008). 

2.  The July 1976  decision denying entitlement to service 
connection for pes planus, hallux valgus, and hammer toes is 
final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2008); 
38 C.F.R. § 20.1100 (2008).

3.  The additional evidence presented since the July 1976  
decision is new and material, and the claim for entitlement 
to service connection for pes planus, hallux valgus, and 
hammer toes is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).  

4.  The Veteran's current pes planus was incurred or 
aggravated during her active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.306 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Depression

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1131; 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service treatment records contain the diagnosis 
of acute situational reaction with depression in records 
concerning her hospitalization in January 1974 for a 
therapeutic abortion.  The service treatment records are 
negative for any complaints, diagnosis, or treatment of 
depression.  There are no treatment records regarding mental 
health in the year following active duty service.

Dr. Greenfield, the Veteran's treating physician, submitted 
correspondence in October 2000 indicating that the Veteran 
suffers from clinical depression.  Her treatment consisted of 
group and individual therapy along with Serozone.  Dr. 
Greenfield did not offer any opinion as to the etiology of 
the Veteran's depression.


The Veteran underwent a VA examination for depression in 
January 2001.  She told the examiner that she had no 
psychiatric symptoms while in service, except around the time 
that she became pregnant.  She stated that she saw a 
counselor.  The Veteran's pregnancy is noted in the service 
treatment records.  The Veteran reported that her current 
psychiatric illness began in the mid-1990s.  The VA examiner 
diagnosed major depressive disorder, recurrent.  The examiner 
noted symptoms including anhedonia and extreme guilt, 
especially in regard to her relationships with her children.  
The January 2001 VA examiner offered no explicit opinion as 
to the likelihood of depression being related to service.

Pursuant to the Board's June 2005 remand, records from the 
Social Security Administration were associated with the 
claims file.  The records included a November 2000 
psychological evaluation ordered by the Pennsylvania Bureau 
of Disability Determination.  The examiner diagnosed major 
depressive disorder, recurrent moderate, and generalized 
anxiety disorder.  The Veteran reported to the examiner that 
she had thoughts of suicide.  The suicidal ideation started 
in 1995 when her mother died and she lost her job.  At the 
time of the examination, she did not have an income.  She 
also noted heated arguments with her children.  She reported 
periods of crying on a daily basis and feeling overwhelmed.

The medical evidence of record consistently indicates that 
the Veteran's major depression began in the mid-1990s.  This 
was approximately 20 years after separation from service.  
The lack of continuity of symptomatology weighs heavily 
against the claim.  Furthermore, the evidence does not show 
that depression was caused by any event or injury in service.  
The Veteran told the January 2001 VA examiner about her 
pregnancy in service.  However, there is no indication that 
that event caused her current depression.

As the evidence does not show that the Veteran's depression 
is related to service, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Foot Disorders - New and Material Evidence

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).


The RO denied service connection in a July 1976 decision.  
The foot conditions were found to be congenital.  The RO also 
found that there was no evidence of injury or aggravation in 
service.

Evidence received after the July 1976 decision includes a VA 
examination conducted in October 2008.  The VA examiner 
opines that the Veteran's pes planus is at least as likely as 
not due to her military service.  This is new and material 
evidence, and the claim is reopened. 

Accordingly, the Board will proceed to the merits of the 
claim of service connection for pes planus.  The claims 
involving hammer toes and bilateral hallux valgus are 
addressed in the REMAND portion of the decision below.

Service Connection - Pes Planus

As stated above, service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.

The Veteran underwent a VA examination of her feet in October 
2008.  The examiner reviewed the Veteran's claims file.  
Also, the examiner recorded a thorough history obtained 
through conversation with the Veteran.  He listed four 
diagnoses:  (1) mild to moderate pes planus in both feet 
mildly active at the time of examination; (2) hammer toes, 
second and third toes of left foot (nontender at time of 
examination); (3) mild hallux valgus deformity in both feet 
(left foot worse than right foot); and (4) status post right 
bunionectomy.  The examiner opined that the Veteran's pes 
planus is at least as likely as not due to her military 
service.  He noted service treatment records indicated normal 
feet in June 1973.  She was then diagnosed with pes planus in 
September 1973 and was referred to a podiatrist.

Considering the reasoning of the initial denial in July 1976 
decision and the positive nexus opinion in October 2008, the 
evidence is in relative equipoise.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Thus, service connection for pes 
planus is granted.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under 
38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Formerly, proper notice included asking the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in June 2003 of the information and evidence needed 
to substantiate and complete claims for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  

The Board acknowledges that the appellant was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection.  To the extent that 
her claims for service connection are being denied, there is 
no prejudice to the appellant in the inadequacy of this 
notice.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Hence, issues concerning the disability evaluation and the 
effective date of the award do not arise in this instance.

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service 
treatment records, VA treatment records, private treatment 
records, and Social Security Administration records.  VA 
examinations were conducted.

As to the claim of service connection for pes planus, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless to that claim.  With 
regard to the other foot claims, any inadequacy of notice 
about the need for new and material evidence is harmless 
because the Board has reopened those claims.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (in claim to reopen a 
previously denied claim for service connection, 38 U.S.C.A. 
§ 5103(a) requires that VA issue a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for depression is denied.

New and material evidence having been received, the claims of 
entitlement to service connection for pes planus, hammer 
toes, 2nd and 3rd of the left foot, and bilateral hallux 
valgus with ingrown toenails are reopened.

Entitlement to service connection for pes planus is granted.


REMAND

The Board's June 2005 remand ordered a VA examination by an 
appropriate specialist in skin cancers to ascertain the 
extent, severity, and etiology of the Veteran's mycosis 
fungoides.  The Board requested that the examiner render an 
opinion as to whether it is at least as likely as not that 
the mycosis fundgoides are related to military service.  The 
appropriate VA examination was conducted in October 2008, but 
there is no medical opinion contained in the examination 
report.

The June 2005 remand also ordered a VA orthopedic examination 
of the feet.  The examiner was asked to render an opinion as 
to whether it was at least as likely as not that any of the 
foot disorders diagnosed were related to military service or 
whether they underwent a chronic increase in severity beyond 
the natural progression during service.  The examiner gave an 
opinion with regard to pes planus.  Although the examiner 
also diagnosed hammer toes and hallux valgus, no opinions 
were offered as to those conditions.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Therefore, the case must 
be remanded again to achieve compliance with the original 
remand orders.  Accordingly, the case is REMANDED for the 
following action:

1.  Contact the VA examiner who conducted 
the October 2008 dermatology examination 
and ask her to provide the requested 
medical opinion as to whether the 
Veteran's mycosis fungoides (cutaneous T-
cell lymphoma) are more likely than not 
related to military service.  If the 
examiner is unable to provide an opinion 
without resorting to mere speculation, it 
should be so stated.  A complete rationale 
for any opinion expressed should be 
provided.  If the October 2008 VA examiner 
is unavailable, schedule a new VA 
examination.

2.  Contact the VA examiner who conducted 
the October 2008 feet examination and ask 
him to provide the requested medical 
opinion as to whether the diagnosed hallux 
valgus and/or hammer toes are more likely 
than not related to military service.  If 
the examiner is unable to provide an 
opinion without resorting to mere 
speculation, it should be so stated.  A 
complete rationale for any opinion 
expressed should be provided.  If the 
October 2008 VA examiner is unavailable, 
schedule a new VA examination.

3.  Upon completion of the above requested 
development reconsider the appellant's 
claims.  If the benefits sought on appeal 
are not granted, the appellant and her 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


